                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                        SAN JOSE DIVISION

                                   8

                                   9     DON CULLEN and ELLEN ROSS, on                     Case No. 20-cv-06040-BLF
                                         behalf of themselves, the general public and
                                  10     those similarly situated,
                                                                                           ORDER GRANTING MOTION TO
                                  11                    Plaintiffs,                        DISMISS PLAINTIFF CULLEN’S
                                                                                           CLAIMS AGAINST DEFENDANT
                                  12             v.                                        LIFETOUCH FOR LACK OF
Northern District of California
 United States District Court




                                                                                           PERSONAL JURISDICTION;
                                  13     SHUTTERFLY LIFETOUCH, LLC and                     DENYING MOTION TO COMPEL
                                         SHUTTERFLY, LLC,                                  ARBITRATION; AND GRANTING
                                  14                                                       MOTION TO DISMISS FOR FAILURE
                                                        Defendants.                        TO STATE A CLAIM, WITH LEAVE
                                  15                                                       TO AMEND IN PART AND WITHOUT
                                                                                           LEAVE TO AMEND IN PART
                                  16
                                                                                           [Re: ECF 19, 20, and 21]
                                  17

                                  18
                                  19

                                  20

                                  21          In this putative class action, Plaintiffs Don Cullen (“Cullen”) and Ellen Ross (“Ross”)
                                  22   claim that Defendants’ marketing of school pictures through their “Family Approval Program”
                                  23   violates numerous consumer protection laws. Defendants Shutterfly, LLC (“Shutterfly”) and
                                  24   Shutterfly Lifetouch, LLC (“Lifetouch”) have filed three motions: (1) a motion to dismiss
                                  25   Cullen’s claims against Lifetouch for lack of personal jurisdiction under Federal Rule of Civil
                                  26   Procedure 12(b)(2); (2) a motion to compel arbitration; and (3) a motion to dismiss the complaint
                                  27   for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). The motions are
                                  28   opposed by Plaintiffs.
                                   1          For the reasons discussed below, the Court GRANTS the Rule 12(b)(2) motion to dismiss

                                   2   Cullen’s claims against Lifetouch for lack of personal jurisdiction, DENIES the motion to compel

                                   3   arbitration, and GRANTS the Rule 12(b)(6) motion to dismiss for failure to state a claim, WITH

                                   4   LEAVE TO AMEND IN PART AND WITHOUT LEAVE TO AMEND IN PART.

                                   5    I.    BACKGROUND

                                   6          Plaintiffs filed this action on August 27, 2020, alleging the following facts. Shutterfly is a

                                   7   Delaware limited liability company headquartered in California. Compl. ¶ 11, ECF 1. In 2018,

                                   8   Shutterfly acquired Lifetouch, a Minnesota limited liability company that is headquartered in

                                   9   Minnesota. Id. ¶ 10. “Lifetouch is a professional photography company that has been taking and

                                  10   selling school photographs for over 80 years.” Id. ¶ 28.

                                  11          Without distinguishing between Shutterfly and Lifetouch, Plaintiffs allege that

                                  12   “Defendants provide school picture services twice per year, in the fall and in the spring.” Compl.
Northern District of California
 United States District Court




                                  13   ¶ 30. In the fall, parents may select a desired photo package before photos are taken, or may elect

                                  14   not to have their child’s portrait taken. Id. ¶ 31. In the spring, pursuant to their Family Approval

                                  15   Program, Defendants take unsolicited school pictures and send them home with the children. Id.

                                  16   ¶¶ 32-33. “Parents are instructed to review the photographs and pay for any photos they choose to

                                  17   keep or return the photos to the school to presumably be destroyed within days.” Id. ¶ 34. Parents

                                  18   are not given the opportunity to request that their child’s picture not be taken or to opt out of

                                  19   receiving the spring photos. Id. ¶ 35. Parents “feel pressure to pay for these unsolicited

                                  20   photographs or return them to the school to an unknown fate.” Id. ¶ 36. “Despite the unsolicited

                                  21   nature of the photographs, Defendants maintain that any photographs that are not returned must be

                                  22   paid for and send parents reminders for payment.” Id. ¶ 37. Plaintiffs claim that “the purported

                                  23   right of Defendants to request payment for or return of the unsolicited photos is invalid and

                                  24   unenforceable under, inter alia, California law.” Compl. ¶ 39. According to Plaintiffs, the

                                  25   unsolicited photo packages that are sent home are free gifts, and the recipients are not obligated to

                                  26   pay for them or return them. Id.

                                  27          Cullen had a child in elementary school in Austin, Texas. Compl. ¶ 40. Beginning in

                                  28   April 2017, Defendants sent home unsolicited photographs of Cullen’s child. Id. ¶ 41. Cullen
                                                                                          2
                                   1   returned the photo packages, but he alleges that he would not have done so if Defendants had not

                                   2   misrepresented that he had to pay for the photos or return them. Id. ¶ 43. Ross had four children

                                   3   who attended school in Modesto, California. Id. ¶ 44. Beginning in 2001, Defendants sent home

                                   4   unsolicited photos of Ross’s children. Id. ¶ 45. Ross consistently purchased the Family Approval

                                   5   Program packages for her children from 2001 until approximately 2019. Id. ¶ 47. Ross alleges

                                   6   that she would not have paid for any of the unsolicited photo packages if Defendants had not

                                   7   misrepresented that she had to pay for the photos or return them. Id. ¶ 48.

                                   8          Plaintiffs claim that Defendants’ conduct gives rise to the following claims: (1) unjust

                                   9   enrichment; (2) violation of California’s Consumer Legal Remedies Act (“CLRA”), Cal. Civ.

                                  10   Code § 1750 et seq.; (3) violation of California’s false advertising law (“FAL”), Cal. Bus. & Prof.

                                  11   Code § 17500 et seq.; (4) common law fraud, deceit, and/or misrepresentation; (5) violation of

                                  12   California’s unfair competition law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq.; (6) violation
Northern District of California
 United States District Court




                                  13   of Cal. Civil Code § 1584.5; and (7) violation of the Postal Reorganization Act of 1970, 39 U.S.C.

                                  14   § 3009. Plaintiffs seek to litigate these claims on behalf of a nationwide class and several

                                  15   subclasses: a nationwide Class of individuals who received unsolicited Family Approval Program

                                  16   photo packages from Defendants between August 25, 2016 and the date of preliminary approval; a

                                  17   Purchaser Subclass of Class Members who purchased any Family Approval photo packages; a

                                  18   California Subclass of Class members who reside in the state of California; and a California

                                  19   Purchase Sub-Subclass of Purchaser Subclass Members who reside in the state of California.

                                  20   Compl. ¶ 49.

                                  21          Defendants move to dismiss Cullen’s claim against Lifetouch for lack of personal

                                  22   jurisdiction under Rule 12(b)(2), to compel arbitration of Plaintiffs’ individual claims, and to

                                  23   dismiss the complaint for failure to state a claim under Rule 12(b)(6). The Court addresses those

                                  24   motions in turn, as follows.

                                  25    II.   MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

                                  26          A.      Legal Standard

                                  27          “Federal courts ordinarily follow state law in determining the bounds of their jurisdiction

                                  28   over persons.” Walden v. Fiore, 571 U.S. 277, 283 (2014) (quoting Daimler AG v. Bauman, 571
                                                                                         3
                                   1   U.S. 117, 125 (2014)). California’s long-arm statute is coextensive with federal due process

                                   2   requirements. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800-01 (9th Cir.

                                   3   2004). “Although a nonresident’s physical presence within the territorial jurisdiction of the court

                                   4   is not required, the nonresident generally must have ‘certain minimum contacts . . . such that the

                                   5   maintenance of the suit does not offend traditional notions of fair play and substantial justice.’”

                                   6   Walden, 571 U.S. at 283 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

                                   7          When a defendant raises a challenge to personal jurisdiction, the plaintiff bears the burden

                                   8   of establishing that jurisdiction is proper. See Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir.

                                   9   2015). “Where, as here, the defendant’s motion is based on written materials rather than an

                                  10   evidentiary hearing, the plaintiff need only make a prima facie showing of jurisdictional facts to

                                  11   withstand the motion to dismiss.” Id. “[T]he plaintiff cannot simply rest on the bare allegations of

                                  12   its complaint,” but the uncontroverted allegations in the complaint must be accepted as true.
Northern District of California
 United States District Court




                                  13   Schwarzenegger, 374 F.3d at 800 (quotation marks and citation omitted). Factual disputes created

                                  14   by conflicting affidavits must be resolved in the plaintiff’s favor. Id.

                                  15          B.      Discussion

                                  16          Defendants contend that Cullen cannot establish either general or specific personal

                                  17   jurisdiction over Lifetouch, a Minnesota company. General personal jurisdiction exists when the

                                  18   defendant’s contacts “are so continuous and systematic as to render [it] essentially at home in the

                                  19   forum State.” Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (quotation marks and citation

                                  20   omitted). Specific personal jurisdiction exists when the defendant’s contacts with the forum state

                                  21   are more limited but the plaintiff’s claims arise out of or relate to those contacts. Id. at 127-28.

                                  22   Defendants argue that Lifetouch does not have sufficient contacts with California to render it “at

                                  23   home” in California as required for exercise of general personal jurisdiction. Defendants also

                                  24   argue that Cullen’s claims against Lifetouch do not arise from Lifetouch’s contacts with

                                  25   California. Defendants point out that Cullen is a Texas resident, and that his claims arise from

                                  26   unsolicited Family Approval Program photos taken at his child’s Texas elementary school and

                                  27   sent to his Texas home.

                                  28          Cullen does not attempt to establish general personal jurisdiction over Lifetouch, but he
                                                                                          4
                                   1   asserts that Lifetouch’s contacts with California give rise to specific personal jurisdiction with

                                   2   respect to his claims. The Ninth Circuit has established a three-prong test for whether a court can

                                   3   exercise specific personal jurisdiction over a non-resident defendant: (1) the defendant “must

                                   4   purposefully direct his activities or consummate some transaction with the forum or resident

                                   5   thereof; or perform some act by which he purposefully avails himself of the privilege of

                                   6   conducting activities in the forum, thereby invoking the benefits and protections of its laws”; (2)

                                   7   “the claim must be one which arises out of or relates to the defendant’s forum-related activities”;

                                   8   and (3) “the exercise of jurisdiction must comport with fair play and substantial justice, i.e. it must

                                   9   be reasonable.” Schwarzenegger, 374 F.3d at 802. The plaintiff bears the burden on the first two

                                  10   prongs. Id. “If the plaintiff fails to satisfy either of these prongs, personal jurisdiction is not

                                  11   established in the forum state.” Id. “If the plaintiff succeeds in satisfying both of the first two

                                  12   prongs, the burden then shifts to the defendant to present a compelling case that the exercise of
Northern District of California
 United States District Court




                                  13   jurisdiction would not be reasonable.” Id. (quotation marks and citation omitted).

                                  14                   1.      Purposeful Direction

                                  15           Under the first prong of the Schwarzenegger test, Cullen must show either purposeful

                                  16   availment or purposeful direction by Lifetouch. “[A] showing that a defendant purposefully

                                  17   availed himself of the privilege of doing business in a forum state typically consists of evidence of

                                  18   the defendant’s actions in the forum, such as executing or performing a contract there.”

                                  19   Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905 F.3d 597, 605 (9th Cir. 2018)

                                  20   (quotation marks and citation omitted). “By contrast, [a] showing that a defendant purposefully

                                  21   directed his conduct toward a forum state . . . usually consists of evidence of the defendant’s

                                  22   actions outside the forum state that are directed at the forum, such as the distribution in the forum

                                  23   state of goods originating elsewhere.” Id. (quotation marks and citation omitted). “[A] purposeful

                                  24   availment analysis is most often used in suits sounding in contract, whereas a purposeful direction

                                  25   analysis is most often used in suits sounding in tort.” Id. (quotation marks and citation omitted).

                                  26           The Court applies a purposeful direction analysis, as Cullen’s claims against Lifetouch

                                  27   sound in tort. Cullen argues that a purposeful availment analysis is appropriate, because “ a

                                  28   contract is at issue – it is Defendants’ unsolicited mailing that purported to create an obligation for
                                                                                           5
                                   1   Plaintiff to perform that forms the basis of Plaintiffs’ claims.” Pls.’ Opp. to Rule 12(b)(2) Mot. at

                                   2   4, ECF 33. However, Cullen does not argue that he entered into a contract with Lifetouch. To the

                                   3   contrary, it appears on the fact of the complaint that Cullen did not order any photographs from

                                   4   Lifetouch from the Family Approval Program package, but rather returned all photographs to

                                   5   Lifetouch. See Compl. ¶¶ 41-43.

                                   6          Cullen contends that when Lifetouch sent photos to him pursuant to the Family Approval

                                   7   Program, Lifetouch relied on its California-based parent company, Shutterfly, for storage and

                                   8   distribution of Lifetouch’s digital photos. See Reynolds Decl. ¶¶ 3-4, ECF 33-1; Grant Decl. Exh.

                                   9   C, ECF 21-4. The order forms that Lifetouch sends home encourages parents to view and order

                                  10   digital photo packages. See Grant Decl. Exh. E, ECF 21-5. Cullen infers from these facts that

                                  11   when parents go online to view Lifetouch’s digital photos, those photos are stored in Shutterfly’s

                                  12   cloud. Cullen also speculates that Shutterfly may print the photos that Lifetouch sends home
Northern District of California
 United States District Court




                                  13   under its Family Approval Program. Cullen’s inferences and speculation regarding Shutterfly’s

                                  14   involvement in storing and printing the photos offered through Lifetouch’s Family Approval

                                  15   Program are insufficient to establish contacts between Lifetouch and California. Moreover, even

                                  16   if the Court were to assume that Cullen’s speculations are correct, he does not explain how

                                  17   Lifetouch’s utilization of Shutterfly for storage and/or printing of photographs constitutes

                                  18   Lifetouch’s purposeful direction of activities toward California.

                                  19          The Court finds that Cullen has not satisfied the first prong of the Schwarzenegger test

                                  20   with respect to his claims against Lifetouch.

                                  21                  2.      Arising Out Of

                                  22          In determining whether a plaintiff’s claim arises out of or relates to the defendant’s forum-

                                  23   related activities, “the Ninth Circuit follows the ‘but for’ test.” Menken v. Emm, 503 F.3d 1050,

                                  24   1058 (9th Cir. 2007) (quotation marks and citation omitted). Under this test, Cullen must show

                                  25   that he would not have suffered an injury “but for” Lifetouch’s California-related conduct.

                                  26          To the extent Cullen relies on the fact that Lifetouch’s California-based parent, Shutterfly,

                                  27   fulfills digital orders for photos offered through the Family Approval Program, those contacts are

                                  28   unrelated to Cullen’s claims. It is not alleged that Cullen ordered any digital photos through
                                                                                         6
                                   1   Shutterfly. To the extent Cullen relies on speculation that Shutterfly may have printed the photo

                                   2   packages sent home to him, Plaintiffs have not made any factual allegations to support such

                                   3   speculation. Accordingly, the Court concludes that Cullen has not established that his claims arise

                                   4   out of Lifetouch’s contacts with California.

                                   5          The Court finds that Cullen has not satisfied the second prong of the Schwarzenegger test

                                   6   with respect to his claims against Lifetouch.

                                   7                  3.      Reasonableness

                                   8          Because Cullen has not satisfied his burden with respect to the first two prongs, the burden

                                   9   does not shift to Lifetouch to satisfy the third prong of the Schwarzenegger test.

                                  10                  4.      Conclusion

                                  11          Based on the foregoing, the Court concludes that Cullen has failed to make a prima facie

                                  12   showing of jurisdictional facts to withstand Lifetouch’s motion to dismiss. This conclusion is
Northern District of California
 United States District Court




                                  13   consistent with this Court’s ruling in Allen v. Shutterfly, Inc., No. 20-CV-02448-BLF, 2020 WL

                                  14   5517170 (N.D. Cal. Sept. 14, 2020). In Allen, a Kansas resident filed a putative class action

                                  15   asserting consumer claims arising out of Lifetouch’s Family Approval Program. This Court found

                                  16   that the Kansas plaintiff’s claims against Minnesota-based Lifetouch did not give rise to personal

                                  17   jurisdiction in California. See Allen, 2020 WL 5517170, at *5.

                                  18          Based on the foregoing, Defendants’ Rule 12(b)(2) motion to dismiss Cullen’s claims

                                  19   against Lifetouch for lack of personal jurisdiction is GRANTED.

                                  20                  5.      Additional Arguments Re Personal Jurisdiction

                                  21          The Court briefly addresses additional arguments raised by the parties. First, Lifetouch

                                  22   argues that Cullen cannot establish personal jurisdiction over it based on a “reverse agency”

                                  23   theory, citing Iconlab, Inc. v. Bausch Health Companies, Inc., 828 F. App’x 363, 365 (9th Cir.

                                  24   2020). In Inconlab, the Ninth Circuit rejected the plaintiff’s attempt to establish personal

                                  25   jurisdiction over subsidiaries by attributing to them contacts of the principal, holding that “[e]ven

                                  26   assuming Iconlab’s agency theory is still actionable, Iconlab employs a novel ‘reverse-agency’

                                  27   theory with no legal support: attributing to the agents (foreign subsidiaries) the contacts of the

                                  28   principal (Bausch).” However, it is clear from Plaintiffs’ opposition brief and from the
                                                                                         7
                                   1   representations of Plaintiffs’ counsel at the hearing that Cullen does not assert personal

                                   2   jurisdiction based on a reverse agency theory.

                                   3          Second, Cullen argues that the Court may exercise pendent jurisdiction over his claims.

                                   4   “Personal jurisdiction must exist for each claim asserted against a defendant.” Action Embroidery

                                   5   Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174, 1180 (9th Cir. 2004). However, under the doctrine

                                   6   of pendent personal jurisdiction, “a court may assert pendent personal jurisdiction over a

                                   7   defendant with respect to a claim for which there is no independent basis of personal jurisdiction

                                   8   so long as it arises out of a common nucleus of operative facts with a claim in the same suit over

                                   9   which the court does have personal jurisdiction.” Id. “Pendent personal jurisdiction is typically

                                  10   found where one or more federal claims for which there is nationwide personal jurisdiction are

                                  11   combined in the same suit with one or more state or federal claims for which there is not

                                  12   nationwide personal jurisdiction.” Id. at 1180-81. Plaintiffs point out that this case includes a
Northern District of California
 United States District Court




                                  13   federal claim under the Postal Reorganization Act, and they rely on Sloan v. Gen. Motors LLC,

                                  14   287 F. Supp. 3d 840, 860 (N.D. Cal. 2018), in arguing that “courts in this district have regularly

                                  15   exercised pendent jurisdiction where claims have a common nucleus of fact, as they do here.”

                                  16   Pls.’ Opp to Rule 12(b)(2) Mot. at 8, ECF 33.

                                  17          For the reasons discussed below in section IV, the sole federal claim in this case is subject

                                  18   to dismissal without leave to amend. Under these circumstances, this Court declines to exercise

                                  19   pendent personal jurisdiction over non-resident Cullen’s claims against non-resident Lifetouch.

                                  20          6.      Request for Jurisdictional Discovery

                                  21          In the event that the Court grants Defendants’ Rule 12(b)(2) motion, Plaintiffs assert that

                                  22   “Discovery May Be Warranted.” Pls.’ Opp. to Rule 12(b)(2) Mot. at 4, ECF 33. Plaintiffs’

                                  23   argument on this point consists of a single sentence: “Plaintiff believes that discovery could

                                  24   demonstrate, among other things, that Lifetouch relies on Shutterfly in California to execute the

                                  25   Family Approval Program.” Id. Plaintiffs have not explained what specific discovery they wish

                                  26   to take or how discovery could establish personal jurisdiction over Cullen’s claims against

                                  27   Lifetouch. Accordingly, Plaintiffs’ request for jurisdictional discovery is DENIED.

                                  28
                                                                                         8
                                   1    III.   MOTION TO COMPEL ARBITRATION

                                   2           A.     Legal Standard

                                   3           The Federal Arbitration Act (“FAA”) applies to arbitration agreements affecting interstate

                                   4   commerce. 9 U.S.C. §§ 1 et seq. When it applies, the FAA preempts state law rules that conflict

                                   5   with its provisions, as well as “state-law rules that stand as an obstacle to the accomplishment of

                                   6   the FAA's objectives.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 341-43 (2011).

                                   7   “Generally, in deciding whether to compel arbitration, a court must determine two ‘gateway’

                                   8   issues: (1) whether there is an agreement to arbitrate between the parties; and (2) whether the

                                   9   agreement covers the dispute.” Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015). “If

                                  10   the response is affirmative on both counts, then the Act requires the court to enforce the arbitration

                                  11   agreement in accordance with its terms.” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d

                                  12   1126, 1130 (9th Cir. 2000).
Northern District of California
 United States District Court




                                  13           Although these gateway issues generally are for the court to decide, they “can be expressly

                                  14   delegated to the arbitrator where the parties clearly and unmistakably provide otherwise.”

                                  15   Brennan, 796 F.3d at 1130. For example, the Supreme Court has “recognized that parties can

                                  16   agree to arbitrate ‘gateway’ questions of ‘arbitrability,’ such as whether the parties have agreed to

                                  17   arbitrate or whether their agreement covers a particular controversy.” Rent-A-Ctr., W., Inc. v.

                                  18   Jackson, 561 U.S. 63, 68-69 (2010). “When the parties’ contract delegates the arbitrability

                                  19   question to an arbitrator, a court may not override the contract.” Henry Schein, Inc. v. Archer &

                                  20   White Sales, Inc., 139 S. Ct. 524, 529 (2019). “In those circumstances, a court possesses no power

                                  21   to decide the arbitrability issue.” Id. “That is true even if the court thinks that the argument that

                                  22   the arbitration agreement applies to a particular dispute is wholly groundless.” Id.

                                  23           However, “arbitration is a matter of contract and a party cannot be required to submit to

                                  24   arbitration any dispute which he has not agreed so to submit.” AT & T Techs., Inc. v. Commc’ns

                                  25   Workers of Am., 475 U.S. 643, 648 (1986) (quotation marks and citation omitted). Whether the

                                  26   parties formed an agreement to arbitrate is resolved under “ordinary state-law principles that

                                  27   govern the formation of contracts.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944

                                  28   (1995). As the parties seeking to compel arbitration, Defendants bear the burden of proving the
                                                                                          9
                                   1   existence of an agreement to arbitrate by a preponderance of the evidence. See Norcia v. Samsung

                                   2   Telecommunications Am., LLC, 845 F.3d 1279, 1283 (9th Cir. 2017).

                                   3          B.      Discussion

                                   4          Defendants move to compel arbitration as to the individual claims of Plaintiffs Cullen and

                                   5   Ross. Defendants rely on an arbitration clause contained in the 2020 terms of use (“TOU”)

                                   6   located on Lifetouch’s website. See Grant Decl. ¶ 11 & Exh. C, ECF 21-1. In opposition,

                                   7   Plaintiffs argue that they never visited Lifetouch’s website, let alone agreed to binding arbitration.

                                   8   Plaintiffs also argue that even if there were an agreement to arbitrate, Lifetouch is precluded from

                                   9   enforcing such an agreement. The Court addresses the motion to compel arbitration first with

                                  10   respect to Cullen’s claims and then with respect to Ross’s claims.

                                  11                  1.      Cullen

                                  12          The analysis is straightforward as to Cullen. He never ordered any photographs from
Northern District of California
 United States District Court




                                  13   Lifetouch and therefore never entered into a contract with Lifetouch that could have incorporated

                                  14   Lifetouch’s TOU containing the arbitration provision. Defendants do not contend that Cullen

                                  15   entered into a contractual relationship with them or visited Lifetouch’s website. Instead,

                                  16   Defendants argue that Cullen is equitably estopped from contesting applicability of the arbitration

                                  17   provision because the complaint relies on the choice-of-law and forum selection provisions

                                  18   contained in the TOU. See Compl. ¶¶ 23-25, 56. Specifically, the complaint alleges that

                                  19   California law applies and that jurisdiction and venue are proper in Santa Clara County. See id.

                                  20   Cullen argues that the complaint’s reliance on the choice-of-law and forum selection provisions

                                  21   does not render him subject to the arbitration provision contained in the TOU and that he is not

                                  22   equitably estopped from contesting applicability of the arbitration provision.

                                  23          The Court finds that Cullen is not equitably estopped from contesting the arbitration

                                  24   provision merely because the complaint relies on choice of law and forum selection provisions in

                                  25   Lifetouch’s TOU. In Nguyen v. Barnes & Noble Inc., 763 F.3d 1171 (9th Cir. 2014), the plaintiff,

                                  26   Nguyen, brought a putative class action against Barnes & Noble Inc. (“Barnes”) after his online

                                  27   order at a discount price was cancelled. Barnes sought to compel arbitration based on an

                                  28   arbitration provision in its online terms of use, arguing among other things that Nguyen should be
                                                                                         10
                                   1   equitably estopped from avoiding arbitration because he ratified the terms of use by relying on its

                                   2   choice of law provision in his complaint. See Nguyen, 763 F.3d at 1179. The district court

                                   3   rejected Barnes’ argument, and Barnes appealed. See id. The Ninth Circuit likewise rejected

                                   4   Barnes’ equitable estoppel argument, holding that although arbitration may be compelled when a

                                   5   non-signatory “‘knowingly exploits’ the benefits of the agreement and receives benefits flowing

                                   6   directly from the agreement,” Nguyen was not the type of non-signatory contemplated by the rule.

                                   7   Id. “Equitable estoppel typically applies to third parties who benefit from an agreement made

                                   8   between two primary parties.” Id. The Ninth Circuit noted that “Nguyen is not a third-party

                                   9   beneficiary to Barnes & Noble’s Terms of Use, and whether he is a primary party to the Terms of

                                  10   Use lies at the heart of this dispute.” Id. at 1180. The Ninth Circuit also concluded that reliance

                                  11   on the contract’s New York choice-of-law provision, which was chosen unilaterally by Barnes, did

                                  12   not constitute a direct benefit to Nguyen sufficient to render the arbitration provision applicable
Northern District of California
 United States District Court




                                  13   under an equitable estoppel theory. See id.

                                  14          In the present case, the Court likewise concludes that Cullen is not the type of non-

                                  15   signatory contemplated by the equitable estoppel rule, and that the complaint’s reliance on choice-

                                  16   of-law and forum selection provisions chosen unilaterally by Lifetouch did not confer a direct

                                  17   benefit on Cullen sufficient to render the arbitration provision applicable to him under an equitable

                                  18   estoppel theory. Defendants’ reliance on Allen v. Shutterfly, Inc., No. 20-CV-02448-BLF, 2020

                                  19   WL 5517172 (N.D. Cal. Sept. 14, 2020), is misplaced. In that case the plaintiff, Allen, made

                                  20   online purchases of photographs offered through Lifetouch’s Family Approval Program, and

                                  21   thereby assented to Lifetouch’s online terms of service. See Allen, 2020 WL 5517172, at *7.

                                  22   Allen argued that even if she was bound by the terms of service, Shutterfly lacked standing to

                                  23   enforce the arbitration agreement contained therein because Shutterfly was not a party to the terms

                                  24   of service. See id. at *8. The Court found that Allen was equitably estopped from asserting that

                                  25   argument because she had not distinguished between the defendants in her complaint, had referred

                                  26   to the terms of service as “Defendants’ Terms of Service,” and had expressly alleged in her

                                  27   complaint that a choice-of-law provision contained in the terms of service was binding on all

                                  28   defendants, including Shutterfly. See id. The Court determined that Allen could not
                                                                                        11
                                   1   simultaneously argue that the terms of service applied to Shutterfly but that Shutterfly – as

                                   2   opposed to Lifetouch – lacked standing to enforce them. See id. Because the circumstances of

                                   3   Allen were factually distinct from the circumstances of the present case, the Court finds that Allen

                                   4   is inapplicable and that Nguyen governs.

                                   5          The motion to compel arbitration is DENIED as to Cullen.

                                   6                  2.      Ross

                                   7          Unlike Cullen, Ross purchased photographs from Lifetouch. The complaint alleges that

                                   8   she “consistently purchased the Family Approval Program packages for all of her children from

                                   9   2001 until approximately 2019.” Compl. ¶ 47. Because the putative class and subclasses are

                                  10   limited to those who received unsolicited Family Approval Program photo packages from August

                                  11   25, 2016 onward, the Court focuses on that time frame in evaluating the motion to compel

                                  12   arbitration as to Ross. See Compl. ¶ 49. The complaint does not allege whether Ross purchased
Northern District of California
 United States District Court




                                  13   school pictures online or by means of paper order forms that were provided by Lifetouch. While

                                  14   Defendants presumably have that information, Defendants likewise have not clarified Ross’s

                                  15   purchase method, arguing only that if she bought photographs online she assented to the TOU via

                                  16   a click-through agreement, and if she bought photographs by cash or check using paper order

                                  17   forms she assented to the TOU based on language in the paper materials. Because Defendants

                                  18   have the burden of proving the existence of an agreement to arbitrate by a preponderance of the

                                  19   evidence, the Court focuses on the more difficult showing for Defendants, whether Ross is bound

                                  20   if she purchased photographs using paper order forms.

                                  21          Defendants present evidence that beginning in the spring of 2019, paper order forms sent

                                  22   home as part of the Family Approval Program provided that, “by completing and submitting this

                                  23   order form, you are agreeing to all of Lifetouch’s terms and conditions located at

                                  24   www.lifetouch.com/terms-conditions and to our privacy policy located at

                                  25   www.lifetouch.com/privacy.” Grant Decl. ¶¶ 14-15 & Ex. D, ECF 21-1. It appears that the

                                  26   ordering form, including this language, was printed on the envelope in which the Family Approval

                                  27   Program photos were sent home. See id. Defendants argue that the language on the envelope

                                  28   advising families that ordering photos binds them to Lifetouch’s online TOU is sufficient to bind
                                                                                        12
                                   1   Ross to the arbitration provision contained in the online TOU. Ross argues that the language on

                                   2   the envelope is insufficient to bind her to the arbitration provision in the online TOU.

                                   3          As an initial matter, because Defendants’ evidence shows that the language in question

                                   4   appeared on the envelopes only as of the spring of 2019, that language could not have created an

                                   5   arbitration agreement between Ross and Defendants with respect to the orders she placed between

                                   6   August 2016 and the spring of 2019. Accordingly, even if Defendants prevail on their argument

                                   7   based on the language on the envelope, Ross could be compelled to arbitrate only those claims

                                   8   arising out of her later purchases.

                                   9          Even as to Ross’s later purchases, Defendants have not cited a case directly on point, and

                                  10   they conceded as much at the hearing. Defendants argue that cases addressing click-through and

                                  11   browsewrap agreements are most analogous. Contract formation under those types of agreements

                                  12   are summarized in Nguyen: “Contracts formed on the Internet come primarily in two flavors:
Northern District of California
 United States District Court




                                  13   ‘clickwrap’ (or ‘click-through’) agreements, in which website users are required to click on an ‘I

                                  14   agree’ box after being presented with a list of terms and conditions of use; and ‘browsewrap’

                                  15   agreements, where a website’s terms and conditions of use are generally posted on the website via

                                  16   a hyperlink at the bottom of the screen.” Nguyen, 763 F.3d at 1175-76. “Unlike a clickwrap

                                  17   agreement, a browsewrap agreement does not require the user to manifest assent to the terms and

                                  18   conditions expressly . . . [a] party instead gives his assent simply by using the website.” Id. at

                                  19   1176 (quotation marks and citation omitted). “Indeed, in a pure – form browsewrap agreement,

                                  20   the website will contain a notice that – by merely using the services of, obtaining information

                                  21   from, or initiating applications within the website – the user is agreeing to and is bound by the

                                  22   site’s terms of service.” Id. (quotation marks and citation omitted).

                                  23          The Court finds that contract formation under a browsewrap agreement is analogous to the

                                  24   alleged contract formation based on the language on the envelopes in this case. Just as a

                                  25   browsewrap agreement informs the user that he or she is bound by the site’s terms of service, the

                                  26   envelopes sent home by Lifetouch after the spring of 2019 informed parents that they were bound

                                  27   by Lifetouch’s internet terms of service. “Because no affirmative action is required by the website

                                  28   user to agree to the terms of a contract other than his or her use of the website, the determination
                                                                                         13
                                   1   of the validity of the browsewrap contract depends on whether the user has actual or constructive

                                   2   knowledge of a website's terms and conditions.” Nguyen, 763 F.3d at 1176 (quotation marks and

                                   3   citation omitted). “[W]here, as here, there is no evidence that the website user had actual

                                   4   knowledge of the agreement, the validity of the browsewrap agreement turns on whether the

                                   5   website puts a reasonably prudent user on inquiry notice of the terms of the contract.” Id. at 1177.

                                   6   Thus, applying the browsewrap cases by analogy, the Court must determine whether Defendants

                                   7   have demonstrated that a reasonably prudent person would have been in inquiry notice of the

                                   8   language on the envelope advising that ordering photos binds the individual to Lifetouch’s online

                                   9   TOU.

                                  10           As stated at the hearing, the undersigned has good vision and was hard-pressed to identify,

                                  11   let alone read, the language in question on the exhibit provided by Defendants. The subject

                                  12   language is in tiny print, that appears to be light gray in color, and there is no header or other
Northern District of California
 United States District Court




                                  13   indicator that would notify an individual of important contractual terms. See Grant Decl. ¶¶ 14-15

                                  14   & Ex. D, ECF 21-1. It may be that the actual envelopes delivered to Ross were larger, but the

                                  15   Court is limited to evaluation of the evidence provided by Defendants. Defendants have the

                                  16   burden of proving by a preponderance of the evidence that an arbitration agreement was formed.

                                  17   See Norcia, 845 F.3d at 1283. The Court finds that Defendants have failed to meet that burden

                                  18   here.

                                  19           In addition to their argument based on the paper envelopes, Defendants make the same

                                  20   equitable estoppel argument discussed above with respect to Cullen. The Court finds that

                                  21   argument unpersuasive for the same reasons.

                                  22           The motion to compel arbitration is DENIED as to Ross.

                                  23    IV.    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

                                  24           A.     Legal Standard

                                  25           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  26   claim upon which relief can be granted tests the legal sufficiency of a claim.” Conservation Force

                                  27   v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (internal quotation marks and citation omitted).

                                  28   While a complaint need not contain detailed factual allegations, it “must contain sufficient factual
                                                                                         14
                                   1   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                                   2   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

                                   3   claim is facially plausible when it “allows the court to draw the reasonable inference that the

                                   4   defendant is liable for the misconduct alleged.” Id.

                                   5           When evaluating a Rule 12(b)(6) motion, the district court must consider the allegations of

                                   6   the complaint, documents incorporated into the complaint by reference, and matters which are

                                   7   subject to judicial notice. Louisiana Mun. Police Employees’ Ret. Sys. v. Wynn, 829 F.3d 1048,

                                   8   1063 (9th Cir. 2016) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

                                   9   (2007)).

                                  10           B.      Discussion

                                  11           Defendants seek dismissal of all of Plaintiffs claims for failure to state a claim. As the

                                  12   Court indicated at the hearing, it is the Court’s view that the complaint is in relatively good shape,
Northern District of California
 United States District Court




                                  13   with a few notable exceptions. The Court discussed its concerns regarding the complaint at the

                                  14   hearing, and therefore addresses the pleading defects at a high level, as follows.

                                  15                   1.      The Complaint Improperly Lumps Defendants Together

                                  16           As Defendants point out, Plaintiffs make no attempt to distinguish between conduct of

                                  17   Shutterfly and the conduct of Lifetouch, but rather use the term “Defendants” throughout the

                                  18   complaint. This manner of pleading obfuscates what roles each Defendant played in the alleged

                                  19   harm. See In re Nexus 6P Prod. Liab. Litig., 293 F. Supp. 3d 888, 908 (N.D. Cal. 2018).

                                  20   “Plaintiffs must identify what action each Defendant took that caused Plaintiffs’ harm, without

                                  21   resort to generalized allegations against Defendants as a whole.” Id. (quotation marks and citation

                                  22   omitted). All claims in the complaint are subject to dismissal on this basis.

                                  23           The motion to dismiss is GRANTED as to all claims on this basis.

                                  24                   2.      Claim 7 – Violation of the Postal Reorganization Act

                                  25           Plaintiffs assert a single federal claim under the Postal Reorganization Act, which prohibits

                                  26   “the mailing of unordered merchandise.” 39 U.S.C. § 3009(a). Defendants argue that Plaintiffs’

                                  27   claim is subject to dismissal because they have not alleged that the photo packages were mailed.

                                  28   In opposition, Plaintiffs argue that the Act does not require direct mailing, and that it extends to
                                                                                          15
                                   1   the facts alleged here, where goods were shipped using “deputized child couriers.” Plaintiffs have

                                   2   not cited any authority supporting their position.

                                   3          The motion to dismiss is GRANTED as to Claim 7.

                                   4                  3.      Claims of Non-California Residents

                                   5          Defendants argue that Plaintiffs have not demonstrated that Cullen and any other non-

                                   6   resident class members may sue in California under California law. In opposition, Plaintiffs argue

                                   7   that this issue is not appropriate for disposition at this early stage of the case. The Court agrees.

                                   8   See Clancy v. The Bromley Tea Co., 308 F.R.D. 564, 572 (N.D. Cal. 2013) (declining to dismiss

                                   9   claim for nationwide class under California law after concluding that a detailed choice-of-law

                                  10   analysis was not appropriate at early stage of litigation).

                                  11                  4.      Claim 6 for Violation of California Civil Code § 1584.5

                                  12          California Civil Code § 1584.5 prohibits the voluntary and unsolicited sending of goods
Northern District of California
 United States District Court




                                  13   for sale to a person. Cal. Civ. Code § 1584.5. Defendants argue that Claim 6, asserted under this

                                  14   statute, fails because the photo packages were not unsolicited as to Ross and because neither

                                  15   Plaintiff has standing to seek injunctive relief under the statute. Defendants also assert that the

                                  16   Family Approval Program has been discontinued, thus rendering any claim for injunctive relief

                                  17   moot. As Plaintiffs point out in opposition, it does not appear on the face of the complaint that

                                  18   Ross solicited the photo packages. Moreover, nothing in the complaint precludes Plaintiff from

                                  19   seeking injunctive relief. Defendants’ assertion that the Family Approval Program has been

                                  20   discontinued goes beyond the scope of what the Court may consider on a Rule 12(b)(6) motion,

                                  21   and therefore does not provide a basis for dismissal of Claim 6.

                                  22                  5.      Claims 2-5

                                  23          Defendants contend that dismissal is warranted with respect to Claim 2 for violation of the

                                  24   CLRA, Claim 3 for violation of the FAL, Claim 4 for fraud, and Claim 5 for violation of the UCL.

                                  25   Defendants contend that the alleged misrepresentations and omissions underlying these claims

                                  26   have been alleged in only generic terms that are insufficient to meet the applicable pleading

                                  27   standards. The Court agrees that these claims are inadequately alleged because, as discussed

                                  28   above, the Court cannot discern from the pleading what allegedly fraudulent conduct is
                                                                                         16
                                   1   attributable to each Defendant. “Averments of fraud must be accompanied by the who, what,

                                   2   when, where, and how of the misconduct charged.” Kearns v. Ford Motor Co., 567 F.3d 1120,

                                   3   1124 (9th Cir. 2009) (quotation marks and citation omitted). Plaintiffs CLRA, FAL, and UCL

                                   4   claims must satisfy this pleading requirement because they are grounded in fraud. See Davidson v.

                                   5   Kimberly-Clark Corp., 889 F.3d 956, 964 (9th Cir. 2018) (“Because Davidson’s common law

                                   6   fraud, CLRA, FAL, and UCL causes of action are all grounded in fraud, the FAC must satisfy . . .

                                   7   the heightened pleading requirements of Rule 9(b).”).

                                   8                  6.      Equitable Relief

                                   9          Finally, Defendants seek dismissal of all of Plaintiffs’ claims for equitable relief on the

                                  10   basis that Plaintiffs have not alleged facts showing that legal remedies are inadequate. As the

                                  11   Court advised the parties at the hearing, the Court views that issue as premature and declines to

                                  12   dismiss the claims for equitable relief at this stage of the proceedings. Even if the Court otherwise
Northern District of California
 United States District Court




                                  13   were inclined to entertain the issue at the pleading stage based on Elgindy v. AGA Serv. Co., No.

                                  14   20-CV-06304-JST, 2021 WL 1176535 (N.D. Cal. Mar. 29, 2021) and other cases in which district

                                  15   courts have performed that analysis at the motion to dismiss stage, the Court would not do so at

                                  16   this time given that Plaintiffs must amend to make clear each Defendant’s role in the alleged

                                  17   wrongdoing.

                                  18                  7.      Leave to Amend

                                  19          In deciding whether to grant leave to amend, the Court must consider the factors set forth

                                  20   by the Supreme Court in Foman v. Davis, 371 U.S. 178 (1962), and discussed at length by the

                                  21   Ninth Circuit in Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048 (9th Cir. 2009). A district

                                  22   court ordinarily must grant leave to amend unless one or more of the Foman factors is present: (1)

                                  23   undue delay, (2) bad faith or dilatory motive, (3) repeated failure to cure deficiencies by

                                  24   amendment, (4) undue prejudice to the opposing party, or (5) futility of amendment. Eminence

                                  25   Capital, 316 F.3d at 1052. “[I]t is the consideration of prejudice to the opposing party that carries

                                  26   the greatest weight.” Id. However, a strong showing with respect to one of the other factors may

                                  27   warrant denial of leave to amend. Id.

                                  28          The record does not reflect undue delay by Plaintiffs (factor 1) or bad faith (factor 2).
                                                                                        17
                                   1   There has been no failure to cure deficiencies, as the present motion addresses Plaintiffs’ original

                                   2   complaint (factor 3). The case is at an early stage, so amendment would not unduly prejudice

                                   3   Defendants (factor 4). Finally, while Plaintiffs have not given any indication that they could

                                   4   amend Claim 7, they may well be able to amend to cure the other deficiencies identified herein.

                                   5   Accordingly, leave to amend will be granted as to all claims except Claim 7.

                                   6                  8.      Conclusion

                                   7          All claims are DISMISSED WITH LEAVE TO AMEND except Claim 7 for violation of

                                   8   the Postal Reorganization Act, which is DISMISSED WITHOUT LEAVE TO AMEND.

                                   9    V.    ORDER

                                  10          (1)     Defendants’ Rule 12(b)(2) motion to dismiss Cullen’s claims against Lifetouch is

                                  11                  GRANTED;

                                  12          (2)     Defendants’ motion to compel arbitration is DENIED;
Northern District of California
 United States District Court




                                  13          (3)     Defendants’ Rule 12(b)(6) motion to dismiss for failure to state a claim is

                                  14                  GRANTED WITH LEAVE TO AMEND as to all claims except Claim 7 for

                                  15                  violation of the Postal Reorganization Act, as to which the motion is GRANTED

                                  16                  WITHOUT LEAVE TO AMEND;

                                  17          (4)     Plaintiffs shall file any amended complaint on or before June 9, 2021; and

                                  18          (5)     This order terminates ECF 19, 20, and 21.

                                  19

                                  20   Dated: May 19, 2021

                                  21                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        18
